Citation Nr: 1508291	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to March 1989. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2012 this issue was remanded by the Board for additional development.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  VBMS contains a January 2015 Appellate Brief, and the Virtual VA electronic claims file contains VA treatment records relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2012 remand, the Board requested that a VA examination be provided to the Veteran, after which the examiner was to discuss the nature and etiology of the appellant's diabetes mellitus, including its relationship to weight gain and exposure to cleaning chemicals in service.  The Board specifically pointed out the Veteran's significant weight gain during service.  While the Veteran was afforded a VA examination in February 2013, the examiner failed to discuss either of these questions, despite the request to do so.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance that the following directive be carefully followed, in order to allow for resolution of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who conducted the VA examination in February 2013.  If this examiner is not available, the Veteran's claims folder should be reviewed by another appropriately qualified physician.  All relevant records, including access to Virtual VA and VBMS, must be made available to and reviewed by the examiner.

The examiner is requested to provide an opinion indicating whether it is at least as likely as not (a 50 percent probability) that the Veteran's diabetes mellitus is due to or caused by service.  This opinion MUST discuss (a) the relationship of diabetes mellitus to the Veteran's weight gain in service (if any) (It is noted that service examinations show weight of 157 pounds in May 1984 and 204 pounds in February 1989) and the likelihood that diabetes mellitus had its onset during that time, and (b) the relationship of diabetes mellitus to exposure to toxins in service, including boat cleaning chemicals and lead paint.  

A rationale for opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should so state, and indicate why the requested opinion would resort to speculation.

If it is concluded by the examiner that a new examination is indicated, the Veteran must be scheduled for a new VA examination to address the questions above.

If a VA examination is scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655.

2.  The AOJ must ensure that the opinion report fully complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




